Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “A program causing at least one computer to execute...” which is considered software. It is unclear if the claim is directed solely to the program or if the claim encompasses a system of the program in combination with the at least one computer. Examiner is interpreting this claim to be solely directed to the program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A program causing at least one computer to execute...” encompasses software per se. As understood in light of the specification, the broadest reasonable interpretation of claim 17 encompasses software which is not within one of the four statutory categories of invention. (See MPEP 2106.03)
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a system with multiple components, and therefore is a machine.
Claims 9 are directed to a series of steps, and therefore is a process.
Claim 17 directed to one of the four statutory categories*
*Examiner note: For the purpose of compact prosecution, Examiner will also interpret claim 17 as being within one of the four statutory categories.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
notifying ... a first user associated with pick-up and delivery of a package of a pick-up and delivery route and a scheduled passing time of the pick-up and delivery route, at a predetermined time before a scheduled pick-up and delivery time; 
receiving a boarding request of the first user ..., the boarding request for boarding at a first location on the pick-up and delivery route or within a first predetermined range around the pick-up and delivery route; and 
transmitting, to a moving object traveling for the pick-up and delivery, a command for transporting the first user from the first location to a pick-up and delivery destination.  

The limitations of Claim 9 recites:
An information processing method ... , comprising: 
notifying ...  a first user associated with pick-up and delivery of a package of a pick-up and delivery route and a scheduled passing time of the pick-up and delivery route, at a predetermined time before a scheduled pick-up and delivery time; 
receiving a boarding request of the first user ..., the boarding request for boarding at a first location on the pick-up and delivery route or within a first predetermined range around the pick-up and delivery route; and 
transmitting, to a moving object traveling for the pick-up and delivery, a command for transporting the first user from the first location to a pick-up and delivery destination.  

The limitations of Claim 17 recites:
notifying ... a first user associated with pick-up/delivery of a package of a pick-up and delivery route and a scheduled passing time of the pick-up and delivery route, at a predetermined time before a scheduled pick-up and delivery time; 
receiving a boarding request of the first user ... , the boarding request for boarding at a first location on the pick-up and delivery route or within a first predetermined range around the pick-up and delivery route; 
transmitting, to a moving object traveling for the pick-up and delivery, a command for transporting the first user from the first location to a pick-up and delivery destination.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as allowing a user to be transported along a route by a vehicle for delivery pickup/drop-off of purchased item. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
An information processing apparatus comprising: 
a control unit configured to execute Storage medium 
terminal
Claim 9:
computer
terminal
Claim 17:
A program causing at least one computer to execute... 
terminal
These additional elements are recited at a high-level of generality such that they amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are generally linking the use of a judicial exception to a particular technological environment or field of use and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-8, 10-16 further narrow the recite the same abstract ideas recited in Claims 1 and 17, respectively. Therefore, claims 2-8 and 10-16 are directed to an abstract idea for the reasons given above. 
No additional elements
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2019/0266522A1) in further view of Bhatt (US2015/0227882A1).

Claim 1: Li teaches An information processing apparatus comprising: 
a control unit configured (Li, Fig. 1A and Par. 0029: server 24 (i.e. control unit) connected via a wireless communication network to a vehicle 18 and client 16) to execute:
receiving a boarding request of the first user from the terminal, the boarding request for boarding at a first location on the pick-up and delivery route or within a first predetermined range around the pick-up and delivery route; (Li, Fig. 2 Par. 0037-0038) and 

	Li, in Fig. 2, teaches an app interface for the user to a hail a car. (i.e. boarding request). The user can enter a pickup info 32, destination 34, and service request 36. There is also a notification that a parcel is ready 38. (i.e. receiving boarding request for boarding at a first location)
Li, in Par. 0037-0038, teaches that If Service Center has info that there is a parcel ready for delivery to the user, the center may send the parcel to a vehicle which the user will take (i.e. on the pickup and delivery route)

transmitting, to a moving object traveling for the pick-up and delivery, a command for transporting the first user from the first location to a pick-up and delivery destination. (Li, Par. 0039, 0042 and 0037)
	
	Li, in Par. 0039, teaches, Once the user taps button 30, it prompts the app to send a message to Service Center. The message may contain at least three items: A user's account number, data of current location, and a request for a vehicle. Service Center (e.g. server, see par. 0029) may assume that the user needs a vehicle right now and a pickup place may be the user's current location or a nearby place if the current location is not suitable for pickup. Next Service Center may select and dispatch a vehicle to pick up the user and send a message to the user in the meantime. (i.e. transmitting command to a moving object)
	Li, in Par. 0042, teaches that A user may also tap button 34 to open a window or page and enter destination information. (i.e. delivery destination)
	Li, in Par. 0037, teaches A parcel-delivery platform may be configured to receive a parcel and pass it to an occupant. After a user schedules a trip, the whereabouts of the user in a time frame may be forecasted. If Service Center has info that there is a parcel ready for delivery to the user, the center may send the parcel to a vehicle which the user will take or is riding in. Hence, the user may receive the parcel while riding in the vehicle during a journey.
	
	Li does not teach but Bhatt teaches
notifying a terminal held by a first user associated with pick-up and delivery of a package of a pick-up and delivery route and a scheduled passing time of the pick-up and delivery route, at a predetermined time before a scheduled pick-up and delivery time; (Bhatt, Par. 0017 and 0015; 0085)

	Bhatt, in Par. 0017, teaches A user may also be provided with a notification when a mobile pickup location (e.g. vehicle) with an ordered item is approaching. In various implementations, the GPS coordinates of the mobile pickup location (e.g. vehicle) may be tracked by the system and a notification may be sent to the user when the mobile pickup location (e.g. vehicle) is within a specified distance. For example, a text or other message may be sent to a user's mobile device which states that the mobile pickup location (e.g. vehicle) is estimated to be a certain distance and/or time from arriving at the designated stop. (See also par. 0015, In various implementations, a mobile pickup location may be associated with a vehicle such as a public bus, train, subway car, boat, airplane, helicopter, etc. (generally referred to herein as a "vehicle"). A user may then choose to have items delivered to the mobile pickup location/vehicle which the user takes every day travelling from the office to home, or which stops at a bus stop, station or other location that is convenient for the user.)
	Bhatt, in par. 0085, teaches that in various implementations, the notification may provide an estimated distance and/or time related to the arrival of the mobile pickup location. For example, the notification may be a text message sent to a user's cell phone and may indicate that the mobile pickup location is approximately 10 miles away and is estimated to arrive at the user's designated stop in 30 minutes. (i.e. predetermined time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hailing of cars with options for parcel delivery of Li to include notification sent to a user’s phone that the mobile pickup location is estimated to arrive at the user’s stop in 30 minutes (i.e. predetermined time), as taught by Bhatt, in order to notify the user that the item is within a certain distance or time from arriving (Bhatt, Par. 0017 and 0085-0086) 

Claim 2: Li and Bhatt teach The information processing apparatus according to claim 1, Li further teaches wherein: 
the control unit is configured to receive a pick-up and delivery request for the package;(Li, Fig. 2-3, Fig. 6-7 and ) and 
the pick-up and delivery request includes information on the first user's demand to board. (Li, Fig. 2-3)
 Li, in Fig. 2, teaches an app interface for the user to a hail a car. (i.e. boarding request). The user can enter a pickup info 32, destination 34, and service request 36. Service request window 28 has many options including a parcel ready notification 38.
Li, in fig. 6-7 and Par. 0060 teaches the details of the request for the package.

Claims 9: Claim 9 is directed to a computer implemented method. Claim 9 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a machine. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, the computer component recited in claim 9 are taught by Li, in Fig. 1A and par. 0029

Claim 10: Claim 10 recites limitations that are parallel in nature as those addressed above for claim 2. Claim 10 is therefore rejected for the same reasons as set forth above for claim 2.

Claims 17: Claim 17 is directed to a method (program executing steps on a computer). Claim 17 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a machine. Claim 17 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, the program instructions recited in claim 17 are taught by Li, in Fig. 1A and par. 0029.

Claim(s) 3-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US2019/0266522A1) in further view of Bhatt (US2015/0227882A1) in further view of Balva (US2021/0166192A1)

Claim 3: Li and Bhatt teach The information processing apparatus according to claim 1, As mentioned above in claim 1, Li and Bhatt teach wherein the control unit is configured to further execute: 
notifying a terminal held by a 
receiving a boarding request of the 
transmitting, to the moving object, a command for transporting the 

	However, Li and Bhatt do not explicitly teach that the same steps of claim 1 could be done for a second user or a third location (e.g. multiple users). 
	Balva, in Par. 0045, teaches that a transit delivery system can combine deliveries for multiples passengers (i.e. second user, second/third locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li in view of Bhatt to include delivery to multiple passengers, as taught by Balva, in order to minimize delays (Balva, Par. 0045) 

Claim 4: Li and Bhatt and Balva teach The information processing apparatus according to claim 3, wherein: 
the boarding request at the second location includes information on the third location; and 
the control unit is configured to receive the boarding request from the second user when the third location is on the pick-up and delivery route or within the third predetermined range around the pick-up and delivery route.  

As mentioned above in claim 3, Li in view of Bhatt in view of Balva teaches the second location and third locations because these are same steps of claim 1 with additional users and locations. As in claim 1, Li teaches the boarding request with destination info (i.e. third location) and Bhatt teaches the delivery route.
See above rationale to combine.

Claim 5: Li and Bhatt and Balva teach The information processing apparatus according to claim 3, Balva further teaches wherein: 
the control unit is configured to further execute setting a passenger capacity according to a free space within the moving object; and (Balva, Par. 0019)

Balva, in Par. 0019, teaches it may be desirable to utilize vehicles that can seat only up to nine human passengers, with a remainder being allocated as capacity for packages or other items from transport.

notifying the terminal held by the second user includes notifying regarding an amount of people other than the first user that are allowed to board the moving vehicle.  (Balva, Par. 0019)
Balva, in Par. 0019, teaches the route manager can analyze information for the request, determine available planned routes from a route data store 116 that have capacity and match the criteria of the request, and can provide one or more options back to the corresponding device 102 for selection by the potential rider.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Li and Bhatt and Balva to include setting a passenger capacity in order to have enough space for packages and notifying the user regarding the capacity , as taught by Balva, in order to allow for the use of larger non-commercial vehicles, which can help to reduce operational costs and improve profitability of at least some route options (Balva, Par. 0019)

Claim 6: Li and Bhatt and Balva teach The information processing apparatus according to claim 1, Bhatt teaches wherein the control unit is configured to further execute: 
disclosing the pick-up and delivery route and the scheduled passing time of the pick-up and delivery route to a predetermined website; (Bhatt, in Fig. 3-4, shows the scheduled stops in 314 and 414)
receiving, from the predetermined website, a third user's boarding request for boarding at a fourth location on the pick-up and delivery route or within a fourth predetermined range around the pick-up and delivery route; and 
transmitting, to the moving object, a command for transporting the third user from the fourth location to a fifth location on the way to the pick-up and delivery destination.  

The remaining limitations of Claim 6 are similar to claim 3.
As mentioned above, a third user and fourth location fifth locations are just performing the same steps of claim 1 with additional users and locations which is taught by Balva. As in claim 1, Li teaches the boarding request with destination info (i.e. fifth location) and Bhatt teaches the scheduled passing time.
See above rationale to combine.

Claim 7: Li and Bhatt and Balva teach The information processing apparatus according to claim 6, wherein: 
the boarding request at the fourth location includes information on the fifth location; and 
the control unit is configured to receive the boarding request from the third user when the fifth location is on the pick-up and delivery route or within the fourth predetermined range around the pick-up and delivery route.  

Claim 7 is similar to claim 4 but is dependent on claim 6 instead of claim 3.

Claim 8: Claim 8 recites limitations that are parallel in nature as those addressed above for claim 5. Claim 5 is therefore rejected for the same reasons as set forth above for claim 5.

Claims 11-16: Claims 11-16 recite limitations that are parallel in nature as those addressed above for claims 3-8. Claims 11-16 are therefore rejected for the same reasons as set forth above for claims 3-8 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628